Citation Nr: 1025944	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-05 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

What evaluation is warranted for pelvic inflammatory disease 
since April 26, 2006?


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
September 1974 and from July 1979 to October 1988.  She also had 
Army Reserve service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

Since April 26, 2006, pelvic inflammatory disease has not been 
manifested by symptoms that require continuous treatment.


CONCLUSION OF LAW

Since April 26, 2006, pelvic inflammatory disease has not met the 
criteria for a compensable evaluation.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110 (West 2002 & Supp 2010); 38 C.F.R. §§ 
3.321, 3.655, 4.1, 4.2, 4.7, 4.116, Diagnostic Code 7614 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. 
§ 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The 
appellant was provided the opportunity to meaningfully 
participate in the adjudication of her claim and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  The RO obtained private treatment records, and the 
claimant underwent a VA examination in April 2007.  The Veteran 
failed to report without good cause for a VA examination 
scheduled in December 2009.  Therefore, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655.  Hence, 
there is no error or issue that precludes the Board from 
addressing the merits of this appeal.

Governing law and regulations

In June 2007, the RO granted entitlement to service connection 
for pelvic inflammatory disease.  The RO assigned a zero percent 
rating effective April 26, 2006.  

Under Diagnostic Code 7614 for pelvic inflammatory disease, a 
zero percent rating is warranted for symptoms that do not require 
continuous treatment, and a 10 percent rating is warranted for 
symptoms that require continuous treatment.  38 C.F.R. § 4.116, 
Diagnostic Code 7614.

Analysis

A review of the April 2007 VA examination report and private 
treatment records of Dr. Humsi shows that since April 26, 2006, 
pelvic inflammatory disease has not been manifested by symptoms 
that require continuous treatment.  The VA examiner described the 
pelvic inflammatory disease as being totally asymptomatic at the 
current time.  The examiner noted that there were no subjective 
or objective findings to indicate that the pelvic inflammatory 
disease was causing any current disability.  Similarly, Dr. Humsi 
did not indicate that the Veteran had any current disability from 
the pelvic inflammatory disease.  He did not opine that her 
abnormal pap smears were a manifestation of pelvic inflammatory 
disease.  His records reflect that she had no pelvic pain or 
other symptomatology due to the service-connected disorder.  

The only evidence indicating that the pelvic inflammatory disease 
requires continuous treatment are the statements of the Veteran.  
Pelvic inflammatory disease is a disorder for which lay evidence 
of etiology is not competent nexus evidence.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the appellant 
can attest to factual matters of which she has first-hand 
knowledge, she is not competent to offer a medical opinion 
linking certain symptoms, disorders, or abnormalities, such as an 
abnormal pap smear, to the pelvic inflammatory disease.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge").  

The symptoms presented by the claimant's pelvic inflammatory 
disease are fully contemplated by the rating schedule.  There is 
no evidence her disability picture is exceptional when compared 
to other veterans with the same or similar disability.  There is 
no evidence that this disorder at any time during the appellate 
term necessitated frequent hospitalization, or that this 
disability alone has caused a marked interference with 
employment.  Thus, the Board finds no evidence to indicate 
referral for extraschedular consideration.  Thun v. Peake, 22 
Vet. App. 111 (2008).

As such, entitlement to higher rating is denied.  In reaching 
this determination, the Board acknowledges that VA is required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the preponderance 
of the evidence is against the appellant's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The appeal is denied.


ORDER

Entitlement to a compensable evaluation for pelvic inflammatory 
disease since April 26, 2006, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


